Title: To Thomas Jefferson from Stephen Cathalan, Jr., 25 April 1804
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


          
            Dear Sir
            Marseilles the 25th. April 1804.
          
          I had the honor of paying you my respects on the 18th. August last—I hope you will have received one Case containing naples maccaronny, & Genoa Paste which as ⅌r. Invoice, & Captn. Wm. Hammon’s Receipt here, I caused Messrs. Kuhn Green & Co. of Genoa to be shipped on the 26th. Dber. last for New York to be consigned to Thos. Storm Esqre. at New York to be forwarded to you; amounting to £76–5. money of Genoa making at 94 S. ⅌r. Dar. of Genoa f62–33 Cents of France which I have passed on your debit; as ⅌r. invoice here inclosed. I apprehend I have too much delayed in sending you a Fresh supply of provisions & fruits—I hoped daily I should receive a line from you, with your kind remarks on the 1st. Invoice, in order to be able to Satisfy you as well as possible;—the American vessels who frequented this port last winter, were all bound to Boston, or the northern States, calling at Cette to compleat their cargoes; only one purchased at Toulon by Mr. Bn. Connor was bound to Norfolk virginia, and sailed directly from that Port;—at first I apprehended I should not have time to collect the whole, & by your forseen accident she was from a day to another detained 6 weeks after being dispatched at my office; I have then found not a more favorable opportunity than the Brig Albion of Boston John Doggett master now ready to sail for Boston on which I have shipped as ⅌r bill of loading, & invoice here inclosed nine Boxes or Jars containing sundries to be consigned to the collector of the Custom house, & after safe arrival be forwarded to you by him.—you will please to give me credit for their amount ⅌r. F578–40 Cts.
          
          the season was too far advanced to send you figs & prunes, but you may be assured that next octobr. or novber I will not fail to send you a fresh supply of all what may be procur’d of the best quality.—
          I have now the pleasure of acknowelging you receipt of you respect’d favor (a copy) on the 13th. instant of Novber 20th. last with a letter from P. Butler Esqre. a Senator dated Philada. 29th. Decber. desiring me to procure him, the very best white Hermitage virgin wine and I observe by your letter that it is only that quality 1795 of the crop of Jourdan which you fond delicious; I will then procure for him such a quality of wine, & I’m sorry the other wine I send you, was not at all suitable to your taste.—I received at the same time a remittance from Mr. Butler to whom I have not the time to write, the Albion the bearer of this letter being under Sail—I would at the same time send you a supply of that virgin wine, but I observe your wish is to wait till I hear from more particularly on the subject.
          My old father & mother Mrs. Cathn. and Daughter all in good health presents you their respectful compliments & best wishes
          The young Mr. Julius Oliver whom I took particularly the liberty of recommending to you, a Citizen of the U. States is just arrived from Philada. without having undertaken the journey I wished he had done thro’ America, I will employ him for a while in this chancery & than send him back for that purpose. he is the secratery of this letter.
          It would be a high favor if I could obtain the citizenship of the U. States—but I dont know if it is to you, Sir, has president, or to congress that I must make my humble petition.—by my holding this U.S.’s agency I am long here no more a Citizen of France—it is true I never was into the U.S. but since 1775 my father, & I being in their service, & 1790 in the consular house would not be consedered equivalent has to a real residence in America? and more so, has my duty in this office may have prevented me as I long wished to go there myself, and pay you personaly my respects? I have the honor to be very respectful
          of your excellingcy Dear Sir The most obedient & dutiful Servant.
          
            Stephen Cathalan Junr.
          
          
            P.S. I have not the time to write to the Secratery of State I beg your refference to the inclosed intelligence.
          
        